DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
 
Response to Amendment
In response to the amendment filed on 05/31/2022, Claims 2, 3, 6, 16 and 18-20 have been cancelled, and Claims 1, 4, 5, 7-15, and 17 are pending.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gene Pierson on 06/14/2022.
The application has been amended as follows:
***NOTE: all unlisted claims remain unchanged***
In the Claims:
Claim 1 (Currently Amended) A surgical device for removal of biological specimens from within a patient, the device comprising: 
a retrieval bag having an open end, a closed end, and at least one wall extending between the open end and the closed end, wherein the open end includes a channel around the circumference to receive a string or cord with a first free end and a second free end configured to cinch or close the retrieval bag upon application of a pull or tensile force; 
flexible arms configured to be deployed to open the open end of the retrieval bag; 
one or more memory wires configured for coupling to the retrieval bag wherein the one or more memory wires are configured to collapse into a first compressed shape when receiving a compressive force, and expand into a second resting shape when the compressive force is released; wherein responsive to the one or more memory wires expanding, the retrieval bag expands; and wherein responsive to the one or more memory wires collapsing, the retrieval bag collapses, wherein the one or more memory wires extend longitudinally and radially around a sidewall of the retrieval bag in a direction from the open end towards the closed end, wherein the one or more memory wires are positioned within a hollow chamber of an actuator when the flexible arms are being deployed, wherein a proximal end of the retrieval bag is positioned more proximate to an outlet of the actuator than a distal end of the one or more memory wires when the retrieval bag and the one or more memory wires are positioned within the hollow chamber of [[an]] the actuator; 
one or more tunnels coupled to the retrieval bag, the one or more tunnel being configured to receive the one or more memory wires after the retrieval bag is deployed; and wherein the one or more memory wires are configured to enter or exit the one or more tunnels.

Claim 7. (Currently Amended) The surgical device of claim [[6]] 1, wherein a first memory wire travels longitudinally and clockwise radially around a sidewall of the retrieval bag between the open end and the closed end; and a second memory wire travels longitudinally and counter-clockwise radially around a sidewall of the retrieval bag between the open end and the closed end.

REASONS FOR ALLOWANCE
Claims 1, 4-5, 7-15, and 17 allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Towe (US PGPub 2011/0299799) in view of Hawkins (US PGPub 2014/0052018), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 1, which recite, inter alia " flexible arms configured to be deployed to open the open end of the retrieval bag… wherein the one or more memory wires are positioned within a hollow chamber of an actuator when the flexible arms are being deployed, wherein a proximal end of the retrieval bag is positioned more proximate to an outlet of the actuator than a distal end of the one or more memory wires when the retrieval bag and the one or more memory wires are positioned within the hollow chamber of an actuator; one or more tunnels coupled to the retrieval bag, the one or more tunnel being configured to receive the one or more memory wires after the retrieval bag is deployed…".  The novelty of this invention is the combination of the flexible arms and the plurality of one or more memory wires which are positioned within a hollow chamber of an actuator when the flexible arms are being deployed.
The closest prior arts of record Towe and Hawkins teach a surgical similar to that of Claims 1, however the prior art of record does not disclose wherein the one or more memory wires extend longitudinally and radially around a sidewall of the retrieval bag in a direction from the open end towards the closed end, wherein the one or more memory wires are positioned within a hollow chamber of an actuator when the flexible arms are being deployed. 
Because none of the prior art documents of record teach a surgical device as recited in Claim 1, it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claim 1, according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771